Citation Nr: 0512872	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for gunshot wound of 
the left lower leg, rated 10 percent prior to July 1, 2002.

2.  Entitlement to an increased rating for gunshot wound of 
the left lower leg, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from June 1977 to April 1979

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an increased rating of 10 percent 
for gunshot wound of the lower left leg.  The veteran 
disagreed with the level of disability assigned.  This case 
was previously before the Board in June 2004 when it was 
remanded for additional development.  Subsequently, a 
November 2004 rating decision increased the rating to 20 
percent, effective July 1, 2002 the date a temporary total 
rating for convalescence expired following the surgical 
removal of shrapnel from the left lower leg.  The veteran's 
service-connected disability was not assigned the maximum 
disability rating available under the rating schedule and the 
case was returned to the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board has divided the issue by rating period to 
reflect the 10 percent in effect prior to this date, and the 
20 percent effective thereafter.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of gunshot wound of the left 
lower leg are manifested by muscle injury that is no more 
than moderate prior to July 1, 2002, and no more than 
moderately severe thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of the left lower leg, prior 
to July 1, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, 4.73, Diagnostic Codes 5311 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for increased rating for gunshot wound of the left lower leg 
in the June 2001 rating decision, a May 2002 statement of the 
case (SOC), and supplemental statements of the case (SSOC) 
issued in July 2002, August 2003 and November 2004 as well as 
letters sent from the RO to the veteran in April 2001, 
October 2001, and January 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the January 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the January 2004 letter to 
the veteran when the RO asked for any additional information 
or evidence that is relevant to the veteran's claim.

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  The RO has obtained 
the service medical records for the veteran's service and 
these appear to be complete.  VA outpatient treatment records 
were obtained, which the veteran has indicated are his only 
treatment.  The veteran has not indicated that any additional 
relevant records exist which have not been obtained.  He was 
also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge, which he declined.  VA 
examinations of the veteran were provided in April 2001, July 
2003 and August 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased rating for his service-connected gunshot wound of 
the left lower leg and to inform the veteran of that 
evidence.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Factual Background

The veteran was service connected for gunshot wound of the 
left lower leg in a May 1985 rating decision which noted that 
the veteran was shot in the left leg by his roommate.  He was 
assigned a noncompensable evaluation.  In March 2001 he filed 
a claim for an increased rating.

VA examination of the left leg in April 2001 showed a one 
centimeter scar of the left lateral posterior mid-calf with 
no exit wound.  The site was noted to be tender to palpation 
from the distal calf to the proximal thigh.  The report of 
examination noted the muscle injured was the calf.  X-ray 
examination showed a retained metallic fragment of the left 
lower leg.  Neurological examination revealed left sural 
neuropathy.  The RO rated the veteran 10 percent for moderate 
disability to muscle group XI under diagnostic code 5311 
because of the retained metallic fragment.  

In February 2002, the veteran was treated for a one year 
history of lower back pain since falling on concrete on his 
back.  In April 2002, the veteran was evaluated for possible 
removal of a large shrapnel/bullet fragment in the 
subcutaneous tissues of his left leg.  He complained that the 
piece of shrapnel was very prominent in his posterior distal 
calf and was irritating to the touch, as well as being 
annoying and setting off metal detectors at the airport.  On 
examination, there was a palpable mass in the distal 
posterior calf which was moderately tender to palpation.  The 
veteran also complained of numbness and tingling in the 
anteromedial and plantar foot, which the examiner noted was 
not consistent with a sural neuropathy, nor was there spinal 
pathology which would explain these symptoms.

In May 2002, the veteran underwent surgical removal of the 
foreign body, described as being in the left leg subcutaneous 
skin, just over the Achilles tendon.  A two centimeter 
incision was noted on follow up treatment at the orthopedic 
clinic.  In July 2002, the RO assigned a temporary total 
rating for convalescence, continuing his 10 percent rating 
thereafter.  

In June 2003 the RO requested a VA examination, in part to 
rule out the lumbar spine as the source of the veteran's 
neurological impairment in the left lower leg.  Peripheral 
nerves and spine examinations were completed in July 2003.  
The veteran reported pain in the left lower extremity which 
was steadily getting worse prior to the removal of the 
shrapnel, and equally worse after the surgery.  The veteran 
described the pain as severe enough to ambulate with a 
support cane.  He also described weakness and easy 
fatigability.  The examiner specified the nerve involved as 
the left peroneal tibial nerves and sural nerve.  There was 
diminished sensory on the medial and lateral aspects of the 
leg without atrophy.  The veteran had 1+ diffuse tendon 
reflexes of the left lower extremity.  There was no joint 
affected.  An EMG was ordered which found right sural, left 
peroneal and left posterior tibial nerves within normal 
conduction parameters; however, there was absent left sural 
nerve action potential.  The impression was left sural 
neuropathy, probably related to shrapnel retained in the 
distal calf soft tissue, and no evidence of left lumbar nerve 
root lesion.

In June 2004, the Board remanded the veteran's appeal for 
another examination of the veteran.  On VA examination in 
August 2004, the veteran complained of constant pain and 
numbness and tingling from the left posterior mid-thigh down 
to the left calf and dorsiflexed area of the left foot.  He 
also reported cramping in the left foot and left calf, 
weakness in the left leg which caused unsteadiness, and an 
unsteady gait due to being unable to put pressure on the left 
leg.  His symptoms were precipitated by walking and prolonged 
sitting, and the alleviating factor was rest.  He used a cane 
to help him keep his balance.  There was an entry wound in 
the left posterolateral mid-calf without an exit wound, but 
there was a surgical scar where the shrapnel was removed.  
There was minimal tissue loss in the entry scar with mild 
depression and no evidence of tissue loss in the surgical 
scar.  The entry scar was in the left posterolateral mid-calf 
and measured 10 mm by 8 mm.  The scar was hypopigmented, 
minimally depressed, had mild atrophy and was shiny.  There 
was a "well healed" surgical scar measuring 2.5 mm by 15 
mm, without depression or atrophy.  There was no evidence of 
ulceration or adherence to underlying tissue with either 
scar.  The left leg had sural neuropathy shown by 
electromyogram.  The veteran complained of pain, tingling, 
and numbness starting at the left posterior aspect of the 
mid-thigh down to the left foot.  He could move the left knee 
and left ankle with walking but not when tested with active 
range of motion.  He could walk with a cane without 
significant signs of weakness in the lower extremities.  The 
diagnosis was residuals of a gunshot wound with left sural 
neuropathy, muscle weakness and joint pain of the left leg.  

In November 2004, the veteran's evaluation was increased to 
20 percent, effective July 2002 the date entitlement to a 
temporary total rating expired after the surgical removal of 
the shrapnel from his left leg.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of muscle group XI is propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  Injuries to 
muscle group XI are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under this code, a 10 percent 
evaluation is warranted for a moderate injury, and a 20 
percent evaluation is warranted for moderately severe injury.  
The highest, or 30 percent evaluation is warranted only where 
injury is evaluated as severe.  38 C.F.R. § 4.73, Diagnostic 
Code 5311.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 38 
C.F.R. § 4.56(d)(4).

Prior to July 1, 2002, the veteran is evaluated at 10 percent 
for disability defined as moderate.  A higher evaluation 
requires disability defined as moderately severe under 
38 C.F.R. § 4.56(d)(3) which is not show by the medical 
evidence.  During this period, the veteran's disability was 
manifested by a retained metallic fragment, and tenderness to 
palpation with some numbness diagnosed as left sural 
neuropathy, a one centimeter scar about which he had no 
complaints, and no joint involvement.  Specifically 
addressing the criteria for "moderately severe" disability, 
there was no evidence of a through and through or deep open 
penetrating wound, no history of hospitalization for a 
prolonged period of treatment of the wound and no objective 
findings of moderately severe disability to include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56(d)(3).  A higher evaluation is 
not warranted.  

After the surgery to remove the foreign body, the veteran's 
evaluation was increased to 20 percent effective July 1, 
2002.  His disability has since been manifested by left sural 
neuropathy, muscle weakness, pain and difficulty with 
ambulation requiring assistance with a cane, and two scars: 
an entry wound scar measuring less than one centimeter in 
diameter, minimally depressed with mild atrophy, and a "well 
healed" surgical scar measuring 2.5 mm by 15 mm, without 
depression or atrophy.  There was no evidence of ulceration 
or adherence to underlying tissue with either scar.  There is 
no evidence of "severe" disability as described in 38 
C.F.R. § 4.56(d)(4) required for a higher evaluation.  
Specifically, there is no evidence of through and through or 
deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  His scar is not 
described as ragged, depressed and adherent indicating wide 
damage to muscle groups in the missile track.  Nor is there 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area as shown on deep palpation.  38 C.F.R. 
§ 4.56(d)(4).  A higher evaluation is not warranted.  

The Board has considered alternate diagnostic codes under 
which the veteran's gunshot wound of the left lower leg may 
be rated but none provide for a higher evaluation.  
Specifically, the veteran's representative has argued for 
separate compensable evaluations for the veteran's scars; 
however, this would violate the rule against pyramiding.  
Consideration of the veteran's scars is already contemplated 
in the criteria for evaluation of muscle disability 
("ragged, depressed and adherent scars" considered for 
severe disability under 38 C.F.R. § 4.56(d)(4) and any 
functional limitation from the scar cannot be considered 
separate and apart from the functional limitation of his 
muscle disability.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Even assuming that his scars were compensable, 
providing an evaluation solely for the veteran's scars would 
not provide a higher rating than what he is currently 
receiving, or was receiving prior to July 1, 2002 when he 
only had one scar from the entry wound.  

Similarly, a separate evaluation for the limitation of motion 
would not provide for a higher evaluation as he demonstrated 
on recent VA examination left knee flexion to 110 degrees, 
and extension to 0 degrees, neither qualifying for a 
compensable evaluation under the applicable diagnostic codes 
for limitation of motion of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Finally, the Board has 
considered the veteran's diagnosed sural neuropathy as a 
separate compensable disability; however, the medical 
evidence does not show any functional limitation associated 
with the sural neuropathy separate and apart his current 
evaluation.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination; however, in light of the objective medical 
findings described above, the Board finds that he is 
adequately compensated for any additional limitation at his 
current ratings, both the 10 percent prior to July 1, 2002, 
and the 20 percent thereafter.  See Deluca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  
Further, the Board notes that on the June 2004 VA 
examination, the veteran could not move his left knee and 
left ankle when tested with active range of motion, but could 
move both when walking, and was without any significant sign 
of weakness in the lower extremities.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the gunshot wound of the left lower leg.  
Because the evidence for and against higher initial 
evaluations is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected gunshot wound of the left lower leg has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his disorder has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  While in no way 
diminishing the obvious impact that the veteran's service-
connected left lower leg has on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An evaluation in excess of 10 percent for gunshot wound of 
the left lower leg prior to July 1, 2002, and in excess of 20 
percent thereafter is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


